Pee Cubiam.
This judgment should be reversed. The negligence alleged against the defendant is' that the car was so carelessly and negligently managed by the defendant that it was derailed. The testimony shows that the car was moving slowly, when it struck an unseen obstruction which caused it suddenly to jerk and stop. Upon examination it was found that a piece of á horse shoe had dropped into the slot, where the plow of the cars runs, and was tightly wedged *651therein. The car immediately ahead of the one to which the accident happened had proceeded safely over the rails, thus showing that the accident was clearly unavoidable and not caused by any negligence of the defendant. '
Present: Gildeesleeve, Levehtbitt and McCall, JJ.
. Judgment reversed and new trial ordered, with costs to appellant to abide event.